                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE

  UNITED STATES OF AMERICA,                    )
                                               )
               Plaintiff,                      )
                                               )
  v.                                           )     No.:   3:18-CR-178-TAV-HBG-1
                                               )
  TYWAN MONTREASE SYKES,                       )
                                               )
               Defendant.                      )



                       MEMORANDUM OPINION AND ORDER

        This criminal matter is before the Court for consideration of the Report and

  Recommendation (“R&R”) entered by United States Magistrate Judge H. Bruce Guyton

  on October 5, 2020 [Doc. 63]. The R&R addresses defendant’s motions to suppress

  [Docs. 47, 48]. The government responded to each of these motions [Docs. 49, 50], and

  Judge Guyton held a hearing on the motions on August 18, 2020 [Doc. 57]. Judge Guyton

  then issued the R&R [Doc. 63], recommending that the Court deny each of defendant’s

  motions to suppress. Defendant has filed objections to the R&R [Doc. 64], the government

  has responded [Doc. 65], and the matter is now ripe for the Court’s review. See E.D. Tenn.

  L.R. 7.1(a). For the reasons that follow, the Court will OVERRULE the defendant’s

  objections [Doc. 64], ACCEPT the R&R in whole [Doc. 63], and DENY defendant’s

  motions to suppress [Docs. 47, 48].




Case 3:18-cr-00178-TAV-HBG Document 70 Filed 01/19/21 Page 1 of 23 PageID #: 397
  I.    Background

        The Court presumes familiarity with the facts of this case and will only recite facts

  necessary to the determination of the instant motion. Moreover, the Court notes that the

  parties do not object to the factual basis stated in the magistrate judge’s R&R; therefore,

  the Court will adopt the following facts from the R&R [Doc. 63].

        At the motion hearing before Judge Guyton, Officer John Williams of the Knoxville

  Police Department’s Internet Crimes Against Children Task Force (“KPD-ICAC”) testified

  that KPD-ICAC reviewed a Priority 1 CyberTip from the National Center for Missing and

  Exploited Children (“NCMEC”) on October 16, 2018. The CyberTip included information

  that Facebook submitted, indicating that defendant was enticing a minor female to produce

  visual depictions of herself, and that it was believed that defendant and the minor female

  had previously met and engaged in sexual activity [Doc. 63, pp. 4–5; Doc. 59, pp. 9–10].

  A CyberTip is submitted by an electronic service provider (“ESP”) when they become

  aware of criminal activity, such as enticement or any crime that involves the sexual

  exploitation of children, and the ESP submits that information to NCMEC [Doc 63, p. 5;

  Doc. 59, p. 10]. NCMEC then attempts to determine the general location of the crime and

  informs the appropriate law enforcement agency [Id.].

        Officer Williams testified that, on October 16, 2018, after reviewing the relevant

  CyberTip, he was able to identify the minor female and contact the Department of

  Children’s Services [Doc. 63, p. 7; Doc. 59, p. 22]. Law enforcement then contacted the

  victim and spoke to her with permission from her legal guardian [Doc. 63, p. 7; Doc. 59,

                                              2


Case 3:18-cr-00178-TAV-HBG Document 70 Filed 01/19/21 Page 2 of 23 PageID #: 398
  pp. 23–24]. The victim originally denied knowing anyone with defendant’s name, but

  eventually admitted that she had been in communication with, and had sex with, defendant

  [Doc. 63, pp. 7–8; Doc. 59, p. 25]. The victim also admitted that she had taken images of

  a sexual nature of herself at defendant’s request [Doc. 63, p. 7; Doc. 59, pp. 25–26].

         On October 17, 2018, Officer Williams began preparing a federal arrest warrant for

  defendant, and the next day, defendant was arrested by the United States Marshals Service

  [Doc. 63, p. 8; Doc. 59, pp. 26–27]. Upon his arrest, defendant was transported to the

  Blount County Detention Center, and his phone was taken to be placed in his property upon

  his arrest at the facility [Doc. 63, p. 8; Doc. 59, p. 27]. Defendant consented to an interview

  with Officer Williams [Id.]. In that interview, defendant denied sending any messages to

  the victim and denied knowing the victim [Doc. 63, p. 8; Doc. 59, pp. 29–30].

         After the interview, Officer Williams requested defendant’s cell phone from the

  Blount County Detention Center for evidence and obtained possession of defendant’s LG

  cell phone [Doc. 63, p. 8; Doc. 59, p. 30]. Officer Williams was aware that detainees are

  not allowed to have a cell phone in the Blount County Detention Center [Doc. 63, p. 8;

  Doc. 59, p. 28]. Officer Williams completed a KPD property inventory report form, left

  the receipt to be placed in defendant’s property at the Blount County Detention Center, and

  placed the phone in a Faraday box at the KPD-ICAC office in order to ensure preservation

  of the data on the phone [Doc. 63, pp. 8–9; Doc. 59, pp. 30–31].

         Thereafter, until his completion of the search warrant affidavit on November 27,

  2018, Officer Williams spent most days investigating this matter, including interviewing

                                                3


Case 3:18-cr-00178-TAV-HBG Document 70 Filed 01/19/21 Page 3 of 23 PageID #: 399
  the victim and family members, discussing the case with federal officials, preparing

  warrants for and reviewing messages on defendant’s and the victim’s Facebook pages,

  subpoenaing cell tower information, interviewing defendant’s ex-girlfriend, and assisting

  in interviews of two other potential victims [Doc. 63, pp. 4–15]. Officer Williams

  completed the affidavit for the search warrant application to search defendant’s cell phone

  on November 27, 2018, and the warrant was signed on November 29, 2018 [Doc. 63,

  pp. 11–12; Doc. 59, pp. 44–45]. The phone remained in the Faraday box from October 18,

  2018, until November 29, 2018, when a search warrant for the phone was obtained

  [Doc. 63, pp. 12, 14; Doc. 59, pp. 45, 60].1

  II.    Standard of Review

         The Court reviews de novo those portions of the R&R to which the defendant has

  objected. 28 U.S.C. § 636(b)(1); Fed. R. Crim. P. 59(b). Accordingly, the Court considers

  the R&R, defendant’s motions to suppress, the parties’ underlying and supporting briefs,

  the defendant’s objections, and the government’s response to those objections, all in light

  of the applicable law.

  III.   Analysis

         Defendant raises three objections to the magistrate judge’s R&R. Specifically, he

  objects to (1) the magistrate judge’s finding that Facebook was not a government agent;




         1
            The R&R appears to contain a typographical error indicating that defendant’s phone was
  kept in the Faraday box from October to November of 2020, rather than 2018 [Doc. 63, p. 14].
  However, the transcript of the suppression hearing makes clear that the relevant dates occurred in
  2018 [See Doc. 59].
                                                  4


Case 3:18-cr-00178-TAV-HBG Document 70 Filed 01/19/21 Page 4 of 23 PageID #: 400
  (2) the magistrate judge’s discussion of the private search doctrine; and (3) the magistrate

  judge’s finding that the delay in obtaining a search warrant for defendant’s phone was not

  unreasonable [Doc. 64, pp. 5–7].

         A.       Whether Facebook Acted as a Government Agent

         In his first motion to suppress, defendant argued that: (1) NCMEC is a government

  entity because federal statutes mandate its reporting to law enforcement; and (2) Facebook

  improperly seized his Facebook messages while acting as an agent of NCMEC, a

  government entity [Doc. 63, p. 15]. For purposes of his analysis, Judge Guyton assumed,

  without deciding, that NCMEC was a government entity [Id. at 16–17]. However, applying

  the Lambert2 test for determining whether a private party acts as a government agent, Judge

  Guyton concluded that law enforcement did not instigate, encourage, or participate in the

  search, and Facebook did not engage in the search with the intent of assisting police, and

  thus, Facebook was not acting as a government agent [Id. at 17–25]. Judge Guyton noted

  that, while Facebook is statutorily required to report apparent child pornography to

  NCMEC, the statute specifically indicates that it does not require an ESP to search its

  platform for child pornography [Id. at 18–19]. Judge Guyton also concluded that Facebook

  had an independent business purpose for keeping its platform safe and free from harmful

  conduct, which was separate from the government’s interest in investigation and

  prosecution [Id. at 22–24].




         2
             United States v. Lambert, 771 F.2d 83, 89 (6th Cir. 1985).
                                                   5


Case 3:18-cr-00178-TAV-HBG Document 70 Filed 01/19/21 Page 5 of 23 PageID #: 401
         Defendant objects to the magistrate judge’s conclusion that Facebook is not a

  government agent, pointing out that many of the cases cited by Judge Guyton were decided

  before the Tenth Circuit’s decision in Ackerman,3 which, defendant contends, changes the

  analysis, based on the determination that NCMEC is now a government entity [Doc. 64,

  pp. 3–5]. Accordingly, defendant contends that the appropriate standard is not the Lambert

  test but, rather, simple agency law [Id. at 5–6]. Defendant argues that NCMEC does not

  have the ability to search platforms like Facebook, and thus, when Facebook discovers

  child pornography and forwards it to NCMEC, it is engaging in a relationship where it acts

  for another [Id. at 6].

         As an initial matter, the Court need not address whether NCMEC is a governmental

  entity, since the R&R assumed, without deciding that NCMEC was a governmental entity,

  as argued by defendant, and based its analysis on that presumption. [See Doc. 63, pp. 16–

  17]. No party has specifically objected to the magistrate judge’s presumption that NCMEC

  is a governmental entity, and, thus, the Court need not specifically address that issue. The

  Court notes, however, that defendant’s objections contend that the magistrate judge’s

  analysis of whether Facebook was acting as a government agent is incorrect if NCMEC is

  a governmental entity. Accordingly, in addressing defendant’s objections, the Court, like




         3
          United States v. Ackerman, 831 F.3d 1292 (10th Cir. 2016) (holding that NCMEC is a
  governmental entity).
                                              6


Case 3:18-cr-00178-TAV-HBG Document 70 Filed 01/19/21 Page 6 of 23 PageID #: 402
  the magistrate judge, will assume, without deciding, that NCMEC is a governmental

  entity.4

         “[T]he Fourth Amendment proscribes only governmental action and does not apply

  to a search or seizure, even an unreasonable one, conducted by a private individual not

  acting as an agent of the government or with the participation or knowledge of any

  governmental official.” United States v. Lambert, 771 F.2d 83, 89 (6th Cir. 1985). A

  person or entity is not deemed a police agent “merely because there was some antecedent

  contact” between the person or entity and the police. Id. Instead, for an individual or entity

  to be deemed a police agent, for purposes of the Fourth Amendment: (1) “the police must

  have instigated, encouraged or participated in the search,” and (2) the individual or entity

  “must have engaged in the search with the intent of assisting the police in their investigative

  efforts.” Id. In Lambert, the Sixth Circuit first developed this test for determining whether

  a private individual, who searched a defendant’s home and brought items she located to

  the Federal Bureau of Investigation (“FBI”), acted as an agent of the FBI, such that the

  Fourth Amendment’s prohibition of unreasonable searches and seizures would apply. Id.

         After Judge Guyton issued his R&R, applying the Lambert test, the Sixth Circuit

  addressed a nearly identical situation to the one presented here, and applied three separate

  tests to determine that the ESP was not an agent of the government. In United States v.

  Miller, 982 F.3d 412 (6th Cir. 2020), Google used a hash value searching technology to


         4
            The Court notes that, just last month, the Sixth Circuit acknowledged the Ackerman
  Court’s decision that NCMEC is a governmental entity but declined to address the issue itself. See
  United States v. Miller, 982 F.3d 412, 426 (6th Cir. 2020).
                                                  7


Case 3:18-cr-00178-TAV-HBG Document 70 Filed 01/19/21 Page 7 of 23 PageID #: 403
  determine that two files attached to an email, sent from one of its Gmail users, had hash

  values matching images in Google’s child-pornography repository. 982 F.3d at 417, 420.

  Google then sent an automated CyberTipline Report to NCMEC, as was required by law,

  after discovering potential child pornography on its platform. Id. at 419–20. Google

  provided two IP addresses associated with the Gmail account. Id. at 420. Once NCMEC

  received the report, it performed a search for the IP addresses that indicated they were

  located in Fort Mitchell, Kentucky, and identified the internet service provider. Id.

  NCMEC also identified a social media account for “Bill M.” that was associated with the

  Gmail account. Id. NCMEC then sent the report to the Kentucky State Police who

  forwarded it to the police department in Kenton County, Kentucky. Id. Thereafter,

  Detective Aaron Schihl of the Kenton County Police Department reviewed the report,

  confirmed that the files showed prepubescent children engaged in sex acts, and began an

  investigation which ultimately led him to the defendant. Id. at 420–21.

         Miller argued that Google’s hash value matching search violated the Fourth

  Amendment. Id. at 421. The Sixth Circuit noted that this argument raised the question:

  “When should a private party’s actions be ‘fairly attributable’ to the government and trigger

  the Constitution’s protections?” Id. at 422. The court stated that the Supreme Court has

  adopted “a fact-bound approach to this attribution question, one that uses different factors

  or tests in different contexts,” and identified three different tests: (1) a “function” test, that

  asks whether a private party performs a public function; (2) a “compulsion” test, that asks

  whether the government compelled a private party’s action; and (3) a “nexus” test, that

                                                  8


Case 3:18-cr-00178-TAV-HBG Document 70 Filed 01/19/21 Page 8 of 23 PageID #: 404
  asks whether a private party cooperated with the government. Id. at 422 (internal quotation

  marks omitted).

         The Sixth Circuit first looked at the “function” test, and noted that some functions

  qualify as “government” functions no matter who performs them. Id. at 423. However,

  the court cautioned that this test “covers only those limited activities—for example,

  running a city—that have ‘traditionally and exclusively’ been performed by the

  government.” Id. (quoting Durante v. Fairlane Town Ctr., 201 F. App’x 338, 341 (6th Cir.

  2006)). The court acknowledged that the investigation of a crime has long been performed

  by the government but noted that it has also long been performed by private parties

  protecting their property. Id. Accordingly, the court concluded that Google’s hash value

  matching search did not satisfy the “function” test. Id.

         Next, looking at the “compulsion” test, the Sixth Circuit stated that a private party’s

  “action might qualify as a government act if the government ‘has exercised coercive power

  or has provided such significant encouragement, either overt or covert, that the choice in

  law must be deemed to be that of the’ government.” Id. (quoting Blum v. Yaretsky, 457

  U.S. 991, 1004 (1982)). However, the court noted that “private action does not become

  government action merely because the government authorizes or acquiesces in it” and

  “[e]ven extensive regulation of a private party will not turn its every action into government

  action.” Id. at 424. The court found that defendant had cited no law that compels or

  encourages Google to operate its hash value searching system, and, instead, noted that

  section 2258A(f) of Title 18 specifically disclaims any such mandate. Id. The court noted

                                                9


Case 3:18-cr-00178-TAV-HBG Document 70 Filed 01/19/21 Page 9 of 23 PageID #: 405
  that Miller had pointed to federal law requiring ESPs to report to NCMEC when they

  become aware of child pornography. Id. (citing 18 U.S.C. § 2258A(a)). However, the

  court rejected this argument, concluding that the statute “compels providers only to report

  child pornography that they know of; it does not compel them to search for child

  pornography of which they are unaware.” Id. (emphasis in original). The court compared

  the reporting requirement to legal reporting requirements for teachers or doctors to report

  child abuse, noting that, in that context, the reporting mandates do not transform private

  parties into government actors. Id. Thus, the court concluded that Miller had not shown

  that the statutory reporting duty in section 2258A(a) turns private parties into public actors

  whenever they do something other than disclose a crime, such as voluntarily investigate it.

  Id. at 425.

         Finally, the court turned to the “nexus” test, stating that private action may be

  attributable to the government when a sufficiently close nexus exists between the private

  party and the government actors. Id. Within this test, the Sixth Circuit appears to have

  applied the Lambert test, stating that two elements are relevant: (1) the private party’s intent

  in undertaking the search; and (2) the government’s acquiescence to the search. Id. As to

  Google’s intent, the court found that, rather than intending to act as an agent of the police,

  Google “sought to rid its virtual spaces of criminal activity for the same reason that

  shopkeepers have sought to rid their physical spaces of criminal activity: to protect their

  businesses.” Id. As to government acquiescence to Google’s search, the court noted that

  Miller provided no evidence that law enforcement influenced Google’s decision to scan

                                                10


Case 3:18-cr-00178-TAV-HBG Document 70 Filed 01/19/21 Page 10 of 23 PageID #: 406
  the relevant files, and police only became involved in the matter after Google performed

  the scan and uncovered the crime. Id. Accordingly, because Miller had shown neither that

  Google’s intent in searching was to assist law enforcement nor that police encouraged or

  acquiesced in Google’s search, he had not met the “nexus” test of establishing that Google

  was acting as an agent of the government. Id.

         Here, the Court is presented with a nearly identical factual scenario, involving

  Facebook’s use of its own hash value searching technology and/or a similar proprietary

  process for screening for child exploitation material [Doc. 59, pp. 11, 67]. As Miller argued

  with regard to Google, defendant argues that Facebook, in conducting such search for child

  exploitation material, acted as an agent of the government. However, for the same reasons

  that the Sixth Circuit found that Google was not a government agent in Miller, the Court

  finds that Facebook was not acting as an agent of the government in this case.

         First, defendant has not established that Facebook was performing a function that is

  traditionally and exclusively performed by the government when it searched its platform

  for child exploitation material. See Miller, 928 F.3d at 423. As the Sixth Circuit stated,

  although investigation of criminal activity has long been performed by the government, it

  has not been an exclusive function of the government, as private parties have traditionally

  also performed this function, for the purpose of protecting their own property. See id. It

  does not appear that the function of Facebook’s search of its platform for child exploitation

  material differs in any meaningful respect from Google’s search of its Gmail platform at




                                               11


Case 3:18-cr-00178-TAV-HBG Document 70 Filed 01/19/21 Page 11 of 23 PageID #: 407
  issue in Miller. Accordingly, for the same reasons that the Sixth Circuit found that Miller

  had not established government attribution under the “function” test, the Court likewise

  finds that defendant has not established government attribution under this test.

         Second, defendant has not shown that the government exercised coercive power or

  provided significant encouragement to Facebook with regard to searching its platform for

  child exploitative material, such that Facebook’s decision to search could be deemed a

  decision of the government. See id. Defendant appears to raise the same argument that

  Miller raised, namely, that the mandatory reporting requirement in section 2258A(a) of

  Title 18, transformed Facebook’s search into a government action, because Facebook was

  required to report any child pornography it uncovered in any search of its platform

  [Doc. 64, pp. 3–7].     However, the Sixth Circuit explicitly rejected this argument,

  concluding that section 2258A(a) only compels ESPs to report child pornography, but does

  not compel them to search for child pornography. Miller, 928 F.3d at 424.

         Defendant seems to contend that because (1) Facebook could not report child

  exploitation material if it did not search for it; and (2) Facebook has created the mechanism

  to search for, and then report, child exploitation material on its platform, Facebook acts as

  an agent of the government under section 2258A when it searches its platform for child

  exploitation material [Doc. 64, pp. 6–7]. But the fact that section 2258A compels Facebook

  to report child exploitation material of which it becomes aware has no bearing on whether

  Facebook was compelled by the government to search its platform for child exploitation




                                               12


Case 3:18-cr-00178-TAV-HBG Document 70 Filed 01/19/21 Page 12 of 23 PageID #: 408
  material. There is simply no basis for concluding that Facebook becomes a government

  agent by searching its platform for harmful conduct, merely because it is compelled by law

  to report some forms of harmful conduct, once discovered. As the Sixth Circuit held, the

  reporting requirement in section 2258A, standing alone, is insufficient to establish that an

  ESP’s search of its platform for child exploitation material is attributable to the government

  under the “compulsion” test. See Miller, 928 F.3d at 424–25. Because defendant has

  pointed to no other evidence that Facebook was compelled by the government to search for

  child pornography, the Court finds that he has not met his burden of establishing

  government attribution under the “compulsion” test.

         Finally, defendant has not shown a sufficiently close nexus between Facebook and

  the government with regard to the search at issue. As noted previously, the “nexus” test

  adopted by the Sixth Circuit in Miller appears to be a restatement of the Lambert test that

  Judge Guyton applied in the R&R [Doc. 63, pp. 23–25]. See 928 F.3d at 425. Notably,

  defendant has not objected to Judge Guyton’s analysis under Lambert, but merely argues

  that the Lambert test should not have been applied [Doc. 64, pp. 5–6]. Such argument is

  clearly foreclosed by the Sixth Circuit’s Miller decision. Nevertheless, for the sake of

  completeness, the Court will review de novo the magistrate judge’s analysis under the

  Lambert test, as now encompassed by the “nexus” test.




                                               13


Case 3:18-cr-00178-TAV-HBG Document 70 Filed 01/19/21 Page 13 of 23 PageID #: 409
         As to Facebook’s intent in undertaking the search at issue, a Declaration from

  Raquel Morgan,5 a custodian of records at Facebook, indicates that Facebook has an

  independent business purpose in keeping its platform safe and free from harmful content

  and conduct, including the sexual exploitation of children [Doc. 50-1, p. 1]. In Miller, the

  Sixth Circuit acknowledged that Google similarly had an independent business purposes

  in “rid[ding] its virtual spaces of criminal activity,” and, thus, Google’s intent in

  performing the search at issue was for that independent business purpose. 928 F.3d at 425.

  Likewise, here, the Court finds that Facebook had an independent business purpose in

  conducting the search for child sexual exploitation materials. Facebook clearly has an

  independent business purpose in keeping its platform safe and free from harmful conduct,

  to keep customers using the platform.           Accordingly, defendant has not shown that

  Facebook’s intent in undertaking the search was so entwined with law enforcement that the

  search activity should be attributed to law enforcement.               As to law enforcement’s

  acquiescence in Facebook’s search, as in Miller, defendant has provided no evidence that

  law enforcement influenced Facebook’s decision to search, and law enforcement only

  became involved in this matter after Facebook conducted the search and reported the




         5
            The Court notes that defendant raises an objection to the consideration of this Declaration
  in his objections to the R&R [Doc. 64, p. 6 n.3]. However, even if the Court were to exclude the
  Declaration from consideration, Defendant has not met his burden of showing that Facebook’s
  intent in conducting the search was to assist law enforcement, rather than for some independent
  business purpose. See Miller, 982 F.3d at 425 (indicating that defendant bears the burden in
  establishing both prongs of the “nexus” test). Moreover, even if defendant could establish the first
  prong of the “nexus” test, as discussed, he has not established the second prong of the test.
                                                   14


Case 3:18-cr-00178-TAV-HBG Document 70 Filed 01/19/21 Page 14 of 23 PageID #: 410
  criminal activity it uncovered. Such is insufficient to establish government acquiescence.

  See id.

            Accordingly, in light of the Sixth Circuit’s recent decision in Miller, the Court finds

  that Facebook was not acting as a government agent when it conducted the search of its

  platform that uncovered evidence leading to the initiation of this criminal case. Thus,

  defendant’s objection to the magistrate judge’s conclusion that Facebook was not acting as

  an agent of the government is OVERRULED.

            B.     Whether the Private Search Doctrine Applies

            In the R&R, Judge Guyton noted that defendant raised the private search doctrine

  in his first motion to suppress but did not address it in his post-hearing brief [Doc. 63,

  p. 26]. Judge Guyton nevertheless concluded that law enforcement’s actions did not

  exceed the scope of the prior, private search by Facebook [Id. at 25]. Thus, Judge Guyton

  concluded that the warrant for defendant’s cell phone was not tainted by any initial

  unreasonable search [Id. at 28].

            Defendant objects to the magistrate judge’s finding regarding the private search

  doctrine, arguing that the doctrine is inapplicable because Facebook conducted the search

  as an agent of a government entity [Doc. 64, p. 7]. As discussed at length above, based on

  binding Sixth Circuit precedent, the Court rejects defendant’s argument that Facebook was

  acting as an agent of the government when it conducted the search that uncovered the child

  exploitation material here. Because the magistrate judge was correct in finding that

  Facebook was not acting as an agent of the government, the magistrate judge appropriately

                                                  15


Case 3:18-cr-00178-TAV-HBG Document 70 Filed 01/19/21 Page 15 of 23 PageID #: 411
  addressed the private search doctrine. Thus, defendant’s objection to the magistrate

  judge’s discussion of the private search doctrine is OVERRULED.

         Notably, defendant has not objected to the magistrate judge’s ultimate conclusion

  that law enforcement did not exceed the scope of Facebook’s private search. Accordingly,

  because this conclusion is unchallenged, and the Court agrees with the magistrate judge’s

  conclusion, the Court will adopt the magistrate judge’s recommendation as to the private

  search doctrine.

         C.     Whether the Delay in Obtaining a Search Warrant was Unreasonable

         In his second motion to suppress, defendant argued that the search of his cell phone

  should be suppressed because the 42-day delay in obtaining a warrant was unreasonable

  [Doc. 63, p. 28]. Judge Guyton noted that defendant had only a minimal possessory interest

  in his cell phone during this 42-day period, as he was in custody the entire time [Id. at 29].

  Judge Guyton also noted that defendant did not request the return or transfer of his phone

  at any point [Id. at 30]. Judge Guyton found that law enforcement proceeded diligently and

  provided an explanation for the delay in obtaining a search warrant for defendant’s cell

  phone [Id. at 32]. Accordingly, Judge Guyton concluded that the 42-day delay was not

  unreasonable in this case, and defendant is not entitled to suppression on this ground [Id. at

  33].

         Defendant objects to the magistrate judge’s conclusion that the delay in obtaining a

  warrant for his cell phone was not unreasonable [Doc. 64, p. 7]. He contends that the fact

  that he was in custody, and not allowed access to his cell phone, is irrelevant because the

                                               16


Case 3:18-cr-00178-TAV-HBG Document 70 Filed 01/19/21 Page 16 of 23 PageID #: 412
  cell phone was still his personal property and was in his possession until his arrest [Id. at

  8]. Defendant further argues that the fact that he did not request the return or transfer of

  his phone should not be a relevant factor, because, otherwise, every criminal defendant

  would be placed in a position where he or she must request the return of their personal

  property post-arrest or waive any argument that the delay between seizure and obtaining a

  warrant is unreasonable [Id.]. Defendant also contends that none of the facts that Officer

  Williams testified to have any bearing on the probable cause to search the phone [Id. at 9].

  Accordingly, there should not have been a delay in obtaining a warrant just because Officer

  Williams conducted more investigation and was busy with other job duties [Id. at 10].

         The Fourth Amendment states that the “right of the people to be secure in their

  persons, houses, papers, and effects, against unreasonable searches and seizures, shall not

  be violated.” U.S. Const. amend. IV. The central requirement of the Fourth Amendment

  is reasonableness. Illinois v. McArthur, 531 U.S. 326, 330 (2001). A seizure that is “lawful

  at its inception can nevertheless violate the Fourth Amendment because its manner of

  execution unreasonably infringes possessory interests.” United States v. Jacobsen, 466

  U.S. 109, 124 (1984). “A temporary warrantless seizure supported by probable cause is

  reasonable as long as ‘the police diligently obtained a warrant in a reasonable period of

  time.’” United States v. Laist, 702 F.3d 608, 613 (11th Cir. 2012) (quoting McArthur, 531

  U.S. at 334).




                                               17


Case 3:18-cr-00178-TAV-HBG Document 70 Filed 01/19/21 Page 17 of 23 PageID #: 413
         “To determine if an extended seizure violates the Fourth Amendment, [the court]

  balance[s] the government’s interest in the seizure against the individual’s possessory

  interest in the object seized.” United States v. Pratt, 915 F.3d 266, 271 (4th Cir. 2019)

  (citing United States v. Place, 462 U.S. 696 (1983); United States v. Van Leeuwen, 397

  U.S. 249 252–53 (1970)); see also Laist, 702 F.3d at 613. “A strong government interest

  can justify an extended seizure,” but “if the individual’s interest outweighs the

  government’s, an extended seizure may be unreasonable.”              Id.   In making this

  determination, a court should look at the totality of the circumstances. Laist, 702 F.3d at

  613. However, courts have identified several relevant factors to consider, including: (1) the

  significance of the interference with the person’s possessory interest; (2) the duration of

  the delay; (3) whether or not the person consented to the seizure; and (4) the government’s

  legitimate interest in holding the property as evidence. Id. at 613–14. Courts also must

  consider whether police acted diligently, which includes considerations of: (1) the nature

  and complexity of the investigation and whether overriding circumstances necessitated the

  diversion of law enforcement personnel; (2) the quality of the warrant application and the

  time the court would expect to be necessary to prepare such; and (3) any other evidence

  regarding law enforcement’s diligence. Id. at 614.

         It is clear from this case law that, in evaluating whether the delay in obtaining a

  warrant was unreasonable, and therefore violated the Fourth Amendment, the Court must,

  viewing the totality of the circumstances, balance defendant’s possessory interests in the

  seized cell phone against the government’s interest in seizing the cell phone as evidence.

                                               18


Case 3:18-cr-00178-TAV-HBG Document 70 Filed 01/19/21 Page 18 of 23 PageID #: 414
  Defendant first appears to contend that his incarceration should have no impact on his

  possessory interest in the cell phone, for purposes of this analysis [Doc. 64, p. 8]. However,

  defendant cites no legal precedent for this argument. To the contrary, a plurality of the

  Supreme Court has held that, when defendants were in custody, “[t]he actual interference

  with their possessory interests in [an] apartment and its contents was . . . virtually

  nonexistent.” Segura v. United States, 468 U.S. 796, 812–13 (1984) (plurality op.). The

  Court agrees with Judge Guyton’s conclusion that defendant had only a limited possessory

  interest in his cell phone while he was in custody, as he was not at liberty to personally

  take possession of the cell phone.

         Additionally, the Court agrees with Judge Guyton that defendant’s failure to request

  the return or transfer of his phone is a relevant consideration when evaluating the totality

  of the circumstances. Contrary to defendant’s assertion that considering this factor would

  force every criminal defendant to request the return of their personal property post-arrest

  or waive any argument that delay in obtaining a search warrant was unreasonable [Doc. 64,

  p. 8], nothing in the R&R suggests that defendant has waived his argument by not

  requesting the return or transfer of his cell phone. The R&R simply discusses defendant’s

  failure to make such request as one of many relevant factors to consider. The Court agrees

  and finds that defendant’s failure to request that his cell phone be released to a friend,

  family member, or his attorney is a relevant consideration as to defendant’s possessory




                                               19


Case 3:18-cr-00178-TAV-HBG Document 70 Filed 01/19/21 Page 19 of 23 PageID #: 415
  interest in the cell phone, as balanced against the government’s interest in the continued

  seizure of the cell phone.6

         The crux of defendant’s objection to the magistrate judge’s finding on this issue is

  his contention that Judge Guyton’s reliance on Officer Williams’s testimony regarding the

  steps that he took to investigate this case after the seizure of the cell phone, but before

  applying for a search warrant, led to the erroneous conclusion that the delay was reasonable

  [Doc. 63, pp. 8–10]. Defendant contends that Officer Williams’s further investigative steps

  are irrelevant to the analysis here, as none of the information uncovered in that

  investigation was included in the search warrant affidavit, and Officer Williams had

  probable cause to search the cell phone at the time it was seized [Id. at 9]. However, the

  Court finds that law enforcement’s diligence in investigating this matter is a relevant

  consideration. See Laist, 702 F.3d at 613 (finding that a temporary warrantless seizure is

  reasonable if police diligently obtained a warrant in a reasonable period of time, and

  discussing factors to be consider in determining whether police acted diligently (citing

  McArthur, 531 U.S. at 334)).




         6
             Although the Court finds that the magistrate judge appropriately considered defendant’s
  failure to request return or transfer of his cell phone as a factor in the balancing analysis, the Court
  nonetheless notes that it agrees with the magistrate judge’s ultimate conclusion, that the delay here
  was not unreasonable, even without considering defendant’s failure to request the return or transfer
  of his cell phone. In other words, although the Court finds that this was an appropriate
  consideration, the consideration is not dispositive.
                                                      20


Case 3:18-cr-00178-TAV-HBG Document 70 Filed 01/19/21 Page 20 of 23 PageID #: 416
         Officer Williams’s testimony at the suppression hearing, as summarized

  comprehensively in the R&R7 [Doc. 63, pp. 4–15], indicates that, from his receipt of the

  CyberTip on October 16, 2018, until his completion of the search warrant affidavit on

  November 27, 2018, he spent nearly every work day investigating this matter, including

  interviewing the victim and family members, discussing the case with federal officials,

  preparing warrants for and reviewing messages on defendant’s and the victim’s Facebook

  pages, subpoenaing cell tower information, interviewing defendant’s ex-girlfriend, and

  assisting in interviews of two other potential victims. Although Officer Williams testified

  that he worked on a few unrelated matters during this time, including attending an

  out-of-town training event, and assisting in the execution of an unrelated search warrant,

  the Court does not find that these occasional deviations from investigating the instant case

  indicate that Officer Williams was less than diligent in investigating this matter. This is

  not a circumstance where law enforcement seized property and simply ignored the case

  while attending to other matters. Law enforcement continued to actively and diligently

  investigate between the time that it seized defendant’s cell phone and obtained a search

  warrant for that cell phone. Accordingly, the Court does not find that the delay was

  unreasonable.

         Further, the Court does not find defendant’s suggestion, that law enforcement

  should have applied for the search warrant the moment it believed that probable cause


         7
          Because there are no objections to the magistrate judge’s summary of Officer Williams’s
  testimony, the Court finds it appropriate to adopt that summary for purposes of this order [Doc. 63,
  pp. 4–15].
                                                   21


Case 3:18-cr-00178-TAV-HBG Document 70 Filed 01/19/21 Page 21 of 23 PageID #: 417
  existed, compelling. If the Court were to adopt defendant’s position, law enforcement

  would be forced to attempt to obtain a search warrant with only the most skeletal amount

  of evidence that it believes could possibly constitute probable cause, to avoid potential

  suppression of evidence on the ground that it unreasonably delayed in applying for such

  warrant. This, in turn, could potentially lead to an increase in inadvertent violations of the

  Fourth Amendment rights of citizens for the sake of expediency. The Fourth Amendment

  does not require this result. The Court does not find that allowing further diligent

  investigation of a case, beyond the point at which law enforcement believes that it may

  have probable cause to search, would render the continued warrantless seizure of property

  inherently unreasonable.

         Ultimately, balancing defendant’s limited possessory interest in his cell phone,

  while he was in custody, with the government’s strong interest in seizing the cell phone for

  purposes of investigating this criminal case, the Court agrees with Judge Guyton’s

  conclusion that law enforcement’s delay in obtaining the search warrant in this case was

  not unreasonable. Accordingly, defendant’s third objection is OVERRULED.

  IV.    Conclusion

         Upon a careful and de novo review of the record and the law, the Court finds that

  the recommendations contained in the R&R are correct. Thus, defendant’s objections

  [Doc. 64] are OVERRULED. The Court ACCEPTS in whole the R&R [Doc. 63] and




                                               22


Case 3:18-cr-00178-TAV-HBG Document 70 Filed 01/19/21 Page 22 of 23 PageID #: 418
  incorporates it into this Memorandum Opinion and Order. The Court hereby DENIES

  defendant’s motions to suppress [Docs. 47, 48].

        IT IS SO ORDERED.


                                    s/ Thomas A. Varlan
                                    UNITED STATES DISTRICT JUDGE




                                             23


Case 3:18-cr-00178-TAV-HBG Document 70 Filed 01/19/21 Page 23 of 23 PageID #: 419
